   Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 1 of 8 PageID #:5369




                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION


       NEXT Payment Solutions, Inc.,                  )
                                                      )
                       Plaintiff,                     )       Case No. 1:17-cv-08829
                                                      )
       vs.                                            )       Honorable Ruben Castillo
                                                      )
       CLEAResult Consulting, Inc.,                   )
                                                      )
                       Defendant.                     )

  NEXT’S RENEWED MOTION FOR LEAVE TO FILE UNDER SEAL MATERIALS
           IN OPPOSITION TO CLEARESULT CONSULTING INC.’S
   MOTION FOR SUMMARY JUDGMENT AND MOTION FOR LEAVE TO FILE
              DESIGNATED EXHIBITS ON THUMB DRIVE ONLY

       Plaintiff NEXT Payment Solutions, Inc. (“NEXT”) by and through its attorneys, and

pursuant to Local Rule 5.8, renews its motion for leave to file the following documents under

seal in opposition to CLEAResult, Inc.’s (“CCI”) motion for summary judgment (Dkt. 190)

and, pursuant to Local Rule 26.2 (d), for leave to file certain exhibits not electronically and

under seal as identified at the end of Plaintiff’s Exhibit List. Specifically, NEXT seeks to

file under seal:

       1. Plaintiff’s Unredacted Response to Defendant’s Local Rule 56.1 Statement of
       Undisputed Material Facts in Support of its Amended Motion for Summary Judgment
       (“SUFR”).

       2. Plaintiff’s Unredacted Local Rule 56.1(b)(3)(C) Statement of Additional Facts that
       Require Denial of CCI’s Motion for Summary Judgment (“SAF”).

       3. Plaintiff Next Payment Solutions, Inc. Unredacted Memorandum in Opposition to
       CLEAResult Consulting Inc.’s Motion for Summary Judgment (“Memorandum”).

       4. Certain of Plaintiff’s Exhibits Unredacted listed on the attached Amended Exhibit List
       submitted in support of Plaintiff’s Response to Defendant’s Local Rule 56.1 statement
       (item 1, above); in support of Plaintiff’s Local Rule 56.1(b)(3)(C) Statement of
   Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 2 of 8 PageID #:5370




       Additional Facts (item 2, above) and in support of Plaintiff’s memorandum in opposition
       (item 3, above) (“Plaintiff’s Exhibits”.)

       5. The Exhibits listed at the end of Plaintiff’s Exhibit List Not Electronically due to their
       voluminous nature and/or format (e.g. videos) by thumb drive only, Ex. 1 hereto.

Together, NEXT’s opposition papers listed in items 1-4, above, are referred to as “NEXT’s

Opposition Papers.”

       In support of its motion, NEXT also submits on a second thumb drive (Ex. 2 hereto), the

following:

       A. NEXT’s Amended Exhibit List, which includes NEXT’s explanation for any redactions

and/or reasons why complete exhibits should be filed under seal, and a complete set of Plaintiff’s

Exhibits, which include some exhibits redacted by NEXT (“NEXT’s Redacted Exhibits”); and,

               B. “CLEAResult Consulting Inc.'s Decisions re Confidentiality of Exhibits Cited

in NEXT's Response to CLEAResult Consulting Inc.'s Motion for Summary Judgment” (“CCI’s

Plaintiff Exhibit List”), which includes CCI’s explanation for its redactions or reasons why

complete exhibits should be filed under seal, plus a set of Plaintiff’s Exhibits, which include

redactions proposed by CCI (“CCI’s Redacted Exhibits”) on thumb drive Ex. 2.

       The thumb drives will be hand delivered to this Court on Monday, December 17, 2018 with

courtesy copies of this Motion.

       I. BACKGROUND

       On November 20, 2018, NEXT filed a redacted copy of its Memorandum in Opposition to

CCI’s Motion for Summary Judgment. (Dkt. 213). Additionally, NEXT served on CCI its

unredacted Memorandum in Opposition to Summary Judgment, its Response to CCI’s Rule 56.1

Statements of Undisputed Fact, its Rule 56.1 (b) (3) (C) Statements of Additional Fact, and an

unredacted copy of Ex. G, Peterson Declaration. On November 21, NEXT served on CCI its

unredacted copies of Exhibits in Support of its Opposition to Summary Judgment.
                                                 2
      Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 3 of 8 PageID #:5371




         Also, on November 20, 2018, NEXT filed a motion for leave to file its materials in

opposition to summary judgment including its exhibits under seal. (Dkt. 210).

         By Order dated November 21, this Court denied NEXT’s motion for leave to file its

materials under seal without prejudice because the statutory or other bases for filing under seal

under the authority of Baxter Int’l Inc. v. Abbott, 297 F.3d 544, 547 (7th Cir. 2002); Strait v. Belcan

Engg Grp., Inc., No. 11-CV-1306, 2012 WL 2277903, at * 1 (N.D. Ill. June 18, 2012) was not

identified in the motion for leave to file under seal. (Dkt. 214). The Court’s Order stated in

pertinent part:

          Plaintiffs motion for leave to file under seal (R. 210) is DENIED without
          prejudice because of Plaintiffs failure to provide any detail or legal citations
          explaining why each of the hundreds of documents it wishes to file may be filed
          under seal. See Baxter Intl, Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th Cir.
          2002); Strait v. Belcan Engg Grp., Inc., No. 11-CV-1306, 2012 WL 2277903, at
          *1 (N.D. Ill. June 18, 2012). The parties are ORDERED to confer and determine
          which documents can be redacted instead of being filed entirely under seal.
Id.

         II. NEXT’S COMMUNICATIONS WITH CCI REGARDING REDACTIONS

         The parties have met and conferred regarding this Court’s November 21, 2018 Order. The

parties have worked diligently since that date to (1) agree to eliminate exhibits that were not cited

in NEXT’s Opposition Papers and (2) file redacted exhibits or designate entire exhibits under seal

in a manner that each party believes conforms to the Court’s Order.

         III. NEXT’S PROPOSED REDACTIONS COMPLY WITH THIS COURT’S
             ORDER

         In the redacted NEXT Opposition Papers, NEXT’s redactions are blue boxes. Each of the

blue redaction boxes includes the specific basis for each redaction, as follows:

            •     “Redacted Trade Secrets” – These redactions cover technical information about

                  the NEXT FAST Tool and the NEXT System that NEXT alleges are trade secrets.

                  See Strait v. Belcan Engineering Group, Inc., 2012 WL 2277903, * 1, citing
                                                  3
   Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 4 of 8 PageID #:5372




               United States v. Foster, 564 F.3d 852, 853 (7th Cir. 2009). The exhibits from

               which NEXT’s trade secrets were redacted consist of memoranda, emails, videos

               and video transcripts, screenshots and other documents that would otherwise

               reveal, at least in part, the structure, function, features or architecture of NEXT’s

               FAST Tool or the NEXT System. Under 18 U.S.C. § 1839(3), the technical

               information that NEXT has redacted meets the definition of “trade secret” (“all

               forms of . . . technical . . . or engineering information, including patterns, plans,

               compilations, program devices, formulas, designs, prototypes, methods,

               techniques, processes, procedures, programs, or codes . . ..”

           •   “Redacted Financial” – These redactions cover financial information, including

               pricing that NEXT considers to be a trade secret, and which, if disclosed, could

               harm NEXT in its negotiations with other potential licensees. This information is

               also defined as a trade secret in 18 U.S.C. § 1839.

           •   “Redacted Privacy” – This information includes business information, such as the

               names of NEXT licensees, which falls under the definition of trade secrets as

               business information. 18 U.S.C. § 1839. It also includes the names and addresses

               of consumers of CCI’s utility customers, which information is protected under the

               Privacy Act of 1974, 5 U.S.C. § 552 a. This information is not relevant to any

               issue in this case.

       NEXT’s redactions comply with Baxter and Strait because they redact only information

that constitutes trade secrets or information protecting the identity of third parties and consumers.

       At close of business on December 14, CCI provided NEXT with CCI’s Plaintiff Exhibit

List, showing CCI’s bases for its proposed redactions, which list is included in the folder on thumb


                                                  4
   Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 5 of 8 PageID #:5373




drive Ex. 2 with CCI’s redactions to NEXT’s exhibits. CCI did not incorporate its proposed

redactions on the same set of redacted documents that NEXT had provided it. NEXT is compiling

the parties’ redactions into a single set of redacted documents and will file these compiled exhibits

publicly on Wednesday, December 19, 2018. NEXT has not had an opportunity to review those

redactions and the claimed bases for them, but is submitting CCI’s redacted documents and its

chart identifying the bases for its redactions on thumb drive (Ex. 2) being delivered to the court

with courtesy copies of this motion. (see Ex. 2).

       “There is a strong presumption toward public disclosure of court files and documents.” In

re Bank One Secs. Litig., 222 F.R.D. 582, 585 (N.D. Ill. 2004) (citing Globe Newspaper Co. v.

Superior Court, 457 U.S. 596, 603, 102 S. Ct. 2613, 73 L. Ed. 2d 248 (1982)). The Seventh Circuit

teaches that “[i]nformation that affects the disposition of litigation belongs in the public record

unless a statute or privilege justifies nondisclosure.” United States v. Foster, 564 F.3d 852, 853

(7th Cir. 2009). “[S]ecrecy is fine at the discovery stage, before the material enters the judicial

record. But those documents, usually a small subset of all discovery, that influence or underpin the

judicial decision are open to public inspection unless they meet the definition of trade secrets or

other categories of bona fide long-term confidentiality.” Id. (internal citations and quotation marks

omitted); see also In re Specht, 622 F.3d 697, 701 (7th Cir. 2010) ("Documents that affect the

disposition of federal litigation are presumptively open to public view, even if the litigants strongly

prefer secrecy, unless a statute, rule, or privilege justifies confidentiality."); Hicklin Eng., L.C. v.

Bartell, 439 F.3d 346, 348 (7th Cir. 2006) ("We have insisted that litigation be conducted in public

to the maximum extent consistent with respecting trade secrets, the identities of undercover agents,

and other facts that should be held in confidence.") (citing cases).




                                                    5
   Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 6 of 8 PageID #:5374




        In order to show good cause for filing a document under seal, the requesting party must

“analyze in detail, document by document, the propriety of secrecy, providing reasons and legal

citations.” Strait v. Belcan Eng’g Grp., Inc., 2012 WL 2277903, at * 1 (N.D. Ill. June 18, 2012).

In this case, NEXT has accused CCI of misappropriating NEXT’s trade secrets. The efforts that

NEXT has taken to maintain the secrecy of the information CCI has misappropriated is discussed

in detail in NEXT’s opposition to CCI’s motion for summary judgment.

        Under this standard, NEXT has provided specific information to this Court, justifying the

filing of documents that contain NEXT’s trade secrets under seal. NEXT’s Local Rule

56.1(b)(3)(C) Statement of Additional Facts that Require Denial of CCI’s Motion for Summary

Judgment, ¶¶ 1-33 (NEXT development of its trade secrets); ¶¶ 58-69 (NEXT’s reasonable efforts

to protect its trade secrets).

        CCI has also provided information to this Court to justify the filing of documents that

include CCI’s confidential information under seal.

        IV. NEXT EXHIBITS SUBMITTED ON THUMB DRIVE ONLY

        In its Amended Exhibit List, NEXT identifies specific, limited exhibits that are being

provided on a thumb drive only (see Ex. 1) hereto because they are either too voluminous to be

filed electronically or are in a format, such as videos, which cannot be filed electronically. Pursuant

to Local Rule 26.2 (d), NEXT requests leave to submit these Exhibits by Thumb Drive only, under

seal. As set forth in NEXT’s list of exhibits, the files on the thumb drive include trade secrets of

the parties, as specifically described in NEXT’s Amended Exhibit List and CCI’s Plaintiff Exhibit

List.

        V. CONCLUSION

        For the reasons set forth above, NEXT respectfully requests that this renewed motion for

leave to file under seal its Memorandum in Opposition to Summary Judgment, its Response to
                                                  6
   Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 7 of 8 PageID #:5375




CCI’s Rule 56.1 Statements of Undisputed Fact, its Rule 56.1 (b)(3)(C) Statements of Additional

Fact and its Exhibit listed on the attached Amended Exhibit List be granted and that, pursuant to

LR 26.2 (d) it be permitted to submit limited exhibits identified on its Amended Exhibit List on a

thumb drive only and not electronically. Dated: December 14, 2018

                                             RESPECTFULLY SUBMITTED,
                                             NEXT PAYMENT SOLUTIONS, INC.

                                             By: /s/ Susan Bogart
                                                     Law Offices of Susan Bogart
                                                     70 West Madison St., Ste. 1400
                                                     Chicago, IL 60602
                                                     Sbogart514@aol.com
                                                     sbogart@susanbogart.com
                                                     Tele: (312) 214-3271

                                                    Eric C. Cohen
                                                    Brinks Gilson & Lione
                                                    455 N. Cityfront Plaza Drive, Ste 3600
                                                    Chicago, IL 60611
                                                    eccohen@brinksgilson.com
                                                    Tel: (312) 321-4200
                                                    Attorneys for Plaintiff




                                                7
   Case: 1:17-cv-08829 Document #: 226 Filed: 12/14/18 Page 8 of 8 PageID #:5376




                               CERTIFICATE OF SERVICE

        The undersigned counsel hereby certifies that this instrument was served on December 14,
2018, in accordance with Fed.R.Civ. P. 15, L.R.5.5 and the General Order on Electronic Case
Filings (ECF) pursuant to the district court’s system as to ECF filers upon Opposing Counsel of
Record.

                                                   By: /s/ Susan Bogart




                                               8
